 



Exhibit 10.1

CONFIDENTIAL

 

[image_001.jpg] 

 

 

BINDING TERM SHEET

FOR ACQUISITION OF CERTAIN NITROMIST™ ASSETS

OF NOVADEL PHARMA, INC.

BY APRICUS BIOSCIENCES, INC

(“TERM SHEET”)

February 2, 2012

 

1.  Parties

(a) Apricus Biosciences, Inc., a Nevada corporation with its principal address
at 11975 El Camino Real, Suite 300 San Diego, CA 92130(“Buyer”); and

 

(b) NovaDel Pharma, Inc., a Delaware corporation with its principal address at
1200 Route 22 East, Suite 2000, Bridgewater, NJ  08807 (“Seller”).

 

2. Acquisition of Certain Assets

 

(a) Seller currently owns or controls (i) the Intellectual Property Rights and
Commercialization Rights to the Product in the Territory, (ii) the Patents,
Patent Applications, Trademarks and Trademark Applications (the “Assets”) and
(iii) the Non-Territory Regulatory Filings. All defined terms shall have the
meaning as defined below.

 

(b) Seller hereby agrees to sell and Buyer hereby agrees to purchase the Assets
free and clear of all liens and encumbrances of any kind whatsoever, and Seller
hereby agrees to grant Buyer a royalty-free, exclusive, perpetual license to the
Intellectual Property Rights and Commercialization Rights to the Product in the
Territory, for the Purchase Price as described below (the “Transaction”).

 

Buyer shall agree to not distribute the Product outside the Territory and will
require that any subdistibutors of the Product in the Territory not distribute
the Product outside of the Territory. If Buyer discovers any Product sold by any
subdistributor outside of the Territory, Buyer will require that subdistributor
to promptly cease such sales.

 

(c) The following definitions shall be used in this Term Sheet:

 

(i) The “Product” shall mean nitroglycerin sublingual spray (NitroMist™).

 

(ii) “Intellectual Property Rights” shall mean all intellectual property rights
(other than the Patents, Patent Applications, Trademarks and Trademark
Applications) owned or controlled by Seller including trade secrets, know-how,
copyrights and domain names relating to the Product in the Territory and
necessary for Buyer to sell the Product in the Territory.

 

 

1

 

--------------------------------------------------------------------------------



 

CONFIDENTIAL

 

logo [image_001.jpg] 

 

 

 

(iii) “Patents” and “Patent Applications” shall mean those patent and patent
applications owned or controlled by Seller relating to the Product in the
Territory as listed in Appendix A attached hereto.

 

(iv) “Trademark” and “Trademark Applications” shall mean those trademark and
trademark applications owned or controlled by Seller relating to the Product in
the Territory as listed in Appendix B attached hereto.

 

(v) “Commercialization Rights” shall mean all rights (other than the
Intellectual Property Rights, Patents, Patent Applications, Trademarks and
Trademark Applications) owned or controlled by the Seller (including the right
to manufacture, have manufactured, use, offer to sell, sell, import and export
including all regulatory filings, inventory, marketing materials, contracts,
manufacturing agreements and all other rights) to commercialize the Product in
the Territory.

 

(vi) “Territory” shall mean all countries, territories and possessions of the
world outside of the United States and its possessions, territories and
commonwealths, Canada and Mexico.

 

3. Access to Regulatory Filings

 

Seller shall provide Buyer promptly after the Closing as defined below with (i)
a copy of the Product’s US New Drug Application NDA #21-780 (“NDA”), (ii) a
letter of current pricing in the US and, (iii) any other regulatory filings in
countries outside of the Territory that are in Seller’s possession on or prior
to Closing, if any ((i) and (iii) together, shall be referred to as the
“Non-Territory Regulatory Filings”).

 

4. Product Manufacturing

 

Akrimax currently uses the following manufacturer to manufacture the Product
outside of the Territory: DPT Laboratories Inc., 5303 Distribution Drive, San
Antonio, TX  78218.

 

Seller shall use commercially reasonable efforts to assist Buyer to obtain a
manufacturing and supply agreement with DPT for the manufacture of the Product
for sale in the Territory.

 

5. Product Marketing Materials

 

Seller shall provide Buyer with copies of all current marketing materials in
Seller’s possession on or prior to Closing that are used for the Product in each
country in the world where it is currently sold as requested by Buyer. Certain
of Seller’s officers and employees shall also be made available to Buyer on a
reasonable basis at no cost for a period of at least 4 weeks after Closing to
discuss the marketing efforts of Seller for the Product in the Territory and to
facilitate the transfer of the Assets.

 

 

2

--------------------------------------------------------------------------------



CONFIDENTIAL

 

logo [image_001.jpg] 

6.  Purchase Price Buyer shall pay $200,000 in cash (the “Purchase Price”) for
the Assets at the Closing. 7.  No Impairment of Assets

After the date of this Term Sheet, and until the earlier of (i) this Term Sheet
either terminates or is replaced by a definitive asset purchase and license
agreement (the “Definitive Agreement”) or (ii) February 10, 2012, the Seller
shall continue to maintain the Assets in the ordinary course according to its
past customary commercial practices and shall not encumber, sell, license or
otherwise dispose of any of the Assets in any manner whatsoever.

 

8. Tax Treatment

 

It is expected that the Transaction will constitute an asset sale for U.S.
Federal income tax purposes.

 

9. Board Approval of Seller

 

The Transaction shall be approved by the Board of Directors of Seller. Seller
shall not be required to obtain approval from its stockholders for the
Transaction.

 

10.  Representations, Warranties, Indemnities and Other Provisions

In the Definitive Agreement, Seller will make customary representations and
warranties (which would survive the Closing for a customary period of time) and
will provide customary indemnities relating to the Product in the Territory. The
Definitive Agreement will also contain customary covenants, indemnifications,
closing conditions and other provisions.

 

11.  Due Diligence/Access

Buyer shall use reasonable commercial efforts to conduct due diligence in a
timely manner.

 

Seller shall afford Buyer full and free access to the books and records of
Seller relating to the Assets and the Non-Territory Regulatory Filings.

 

12.  Consents

The parties agree to cooperate with each other and proceed, as promptly as is
reasonably practicable, to prepare and file, if necessary, any notifications
required by any governmental or private entity and to seek to obtain all
necessary consents and approvals from lenders, landlords, government entities
and any other thirty party whose consent to the Transaction might be required,
and to endeavor to comply with all other legal or contractual requirements for,
or preconditions to, the execution and consummation of the Definitive Agreement
and the Closing.

 

13.  Confidentiality

The parties have entered into a Confidential Disclosure Agreement, dated March
29, 2011 (“CDA”). In addition to the terms of the CDA, the parties agree to keep
confidential the existence, status and terms of their negotiations and
agreements regarding the Transaction except

 

3

 

--------------------------------------------------------------------------------



CONFIDENTIAL

 

logo [image_001.jpg] 

  as otherwise required by law.  Upon the signing of the Definitive Agreement,
the parties would make a joint public announcement concerning the Transaction.
14.  Simultaneous Signing and Closing

The parties shall use their reasonable commercial efforts, subject to the terms
and conditions contained herein to execute the Definitive Agreement and close
the Transaction by February 9, 2012 (the “Closing”).

 

If a Definitive Agreement is not signed and concluded by February 9, 2012, then
the terms and conditions of this binding Term Sheet shall govern the acquisition
of the Assets by Buyer and this Transaction shall close pursuant to the terms of
this Term Sheet as of February 10, 2012 or by another date mutually agreed upon
by the parties hereto.

 

15.  Governing Law/Venue

This Term Sheet shall be governed by the law of the State of California, except
for its conflicts of law provisions. All disputes hereunder shall be adjudicated
by the applicable state and federal courts in San Diego County, California.

 

16.  Binding Term Sheet

This Term Sheet represents a binding obligation of both parties hereto.

 

17. Transaction Expenses

 

Each party will be responsible for their own business, legal and regulatory
counsels and other expenses in consummating the Transaction.

 

18.  Definitive Agreement The Definitive Agreement shall contain additional
customary terms and conditions for asset purchase and license agreements as
agreed by the parties. Upon execution, the Definitive Agreement shall supersede
this Term Sheet and the parties shall thereafter have no further rights or
obligations hereunder. 

 

4

 

--------------------------------------------------------------------------------



CONFIDENTIAL

 

logo [image_001.jpg] 

Unless signed, this Term Sheet will expire on February 2, 2012. If the terms and
conditions described above are acceptable to Seller and Buyer, please so
indicate by your signatures below.

 

APRICUS BIOSCIENCES, INC

 

 

By:  /s/ Bassam Damaj_____________________________

      Name: Bassam Damaj, Ph.D.

      Title: President and Chief Executive Officer

      Date: February 2, 2012

 

 

Agreed and Accepted:

 

NOVADEL PHARMA, INC.

 

 

By: /s/ Steven B. Ratoff_____________________________

      Name: Steven B. Ratoff

      Title: Chief Executive Officer

      Date: February 2, 2012

 

5

 

--------------------------------------------------------------------------------

